Case 18-55697-lrc    Doc 227    Filed 09/27/19 Entered 09/27/19 17:24:53        Desc Main
                                Document      Page 1 of 2




  IT IS ORDERED as set forth below:



  Date: September 27, 2019

                                                              _____________________________________
                                                                         Lisa Ritchey Craig
                                                                    U.S. Bankruptcy Court Judge

 _______________________________________________________________

                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IN THE MATTER OF:                        :       CASE NUMBER
                                         :
CASSANDRA JOHNSON LANDRY,                :       18-55697-LRC
                                         :
                                         :
                                         :      IN PROCEEDINGS UNDER
                                         :      CHAPTER 7 OF THE
      DEBTOR.                            :      BANKRUPTCY CODE

                                       ORDER

      On January 7, 2019, S. Gregory Hays (“Trustee”) filed an application to employ

Herbert C. Broadfoot II, P.C. (“Broadfoot”) as attorney for the Trustee (the “Application”)

(Doc. 129). The Court granted the Application, subject to objections, on January 9, 2019.

On January 17, 2019, Cassandra Johnson Landry (“Debtor”) filed a timely objection to the

Application (the “Objection”). Before the Court could hold a hearing on the Objection,

however, Debtor filed a motion to reconvert her case to Chapter 13 (Doc. 154). Once the
Case 18-55697-lrc    Doc 227    Filed 09/27/19 Entered 09/27/19 17:24:53       Desc Main
                                Document      Page 2 of 2




Court had resolved the motion to reconvert (Doc. 178) and Debtor’s Motion to Reconsider

the order denying her motion to reconvert (Doc. 198), the Court scheduled the Objection

for a hearing on August 29, 2019. The Court subsequently rescheduled the hearing to

September 26, 2019, at Debtor’s request. See Doc. 225.

      At the hearing held on September 26, 2019, at which Debtor appeared, the Court

considered Debtor’s assertions that Broadfoot has certain conflicts that prevent him from

serving as counsel to the Trustee, as well as her general disagreement with the manner in

which the Trustee has handled her case. For the reasons stated on the record, the

Objection is OVERRULED, as the Court finds that Broadfoot holds no interest adverse to

Debtor’s bankruptcy estate, is disinterested within the meaning of 11 U.S.C. § 327(a), and

is more than competent to represent the Trustee; and therefore,

      IT IS ORDERED that the Application is GRANTED.

      The Clerk shall serve a copy of this Order and Notice on the Chapter 7 Trustee,

counsel for the Chapter 7 Trustee, and Debtor.

                                    END OF DOCUMENT




                                            2
